                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JEROME MARKIEL DAVIS,                            Case No. 19-cv-01605-SI
                                   8                  Plaintiff,
                                                                                          JUDGMENT
                                   9            v.

                                  10     CARLOS BOLANOS, et al.,
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13         This action is dismissed for failure to state a claim upon which relief may be granted.
                                  14

                                  15         IT IS SO ORDERED AND ADJUDGED.
                                  16

                                  17   Dated: March 3, 2020
                                  18                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
